[Cite as State v. Charles, 2020-Ohio-5558.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO                                          C.A. No.      20CA011608

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
JASON CHARLES                                          COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
        Appellant                                      CASE No.   04CR066543

                                  DECISION AND JOURNAL ENTRY

Dated: December 7, 2020



        CALLAHAN, Presiding Judge.

        {¶1}     Appellant, Jason Charles, appeals an order of the Lorain County Court of Common

Pleas that denied his “Motion to Vacate The Attempt[ed] Murder Convictions[.]” This Court

affirms.

                                                  I.

        {¶2}     In 2009, Mr. Charles pleaded guilty to two counts of murder, one count of attempted

aggravated murder, two counts of attempted felony murder, two counts of felonious assault, and

one count each of having a weapon while under disability and tampering with evidence,

respectively. The trial court sentenced him to a prison sentence of fifteen years to life for one of

the murder counts and three years for an accompanying firearm specification. The trial court

determined that several of the other charges and accompanying specifications merged with the

murder charge for purposes of sentencing and ordered other prison terms to be served concurrently.

The trial court concluded that the two counts of attempted felony murder were lesser included
                                                 2


offenses with respect to the murder charge on which Mr. Charles was sentenced and, therefore, the

trial court imposed no sentence for those counts. Mr. Charles did not file a direct appeal.

       {¶3}    On December 16, 2019, Mr. Charles filed a “Motion to Vacate the Attempt[ed]

Murder Convictions[,]” arguing that because the Ohio Supreme Court concluded that attempted

felony murder is not a cognizable crime in Ohio in State v. Nolan, 141 Ohio St.3d 454, 2014-Ohio-

4800, his convictions for those counts must be vacated and his guilty plea must be vacated in its

entirety. The trial court denied Mr. Charles’ motion, and he filed this appeal.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED ERROR WHEN IT FAILED TO GRANT
       THE DEFENDANT-APPELLANT CHARLES’ MOTION TO VACATE HIS
       ATTEMPTED FELONY MURDER CONVICTIONS (3) AND GUILTY PLEAS
       RELATED TO THOSE OFFENSES WHEREAS PURSUANT TO NOLAN,
       ATTEMPTED FELONY MURDER [R.C.] 2903.02(B) IS NO LONGER A
       COGNIZABLE CRIME IN OHIO[.]

       {¶4}     In his sole assignment of error, Mr. Charles has argued that the trial court erred by

denying his motion to vacate because he pleaded guilty to two counts of attempted felony murder.1

       {¶5}    This Court must first consider the nature of the motion at issue in this appeal. R.C.

2953.21(A)(1)(a) provides:

       Any person who has been convicted of a criminal offense or adjudicated a
       delinquent child and who claims that there was such a denial or infringement of the
       person’s rights as to render the judgment void or voidable under the Ohio
       Constitution or the Constitution of the United States * * * may file a petition in the
       court that imposed sentence, stating the grounds for relief relied upon, and asking
       the court to vacate or set aside the judgment or sentence or to grant other appropriate
       relief.




       1
         Mr. Charles’ brief references three counts of attempted felony murder, but this Court can
discern only two from the record. In this respect, we note that Mr. Charles’ brief appears to have
been modified from a brief prepared in a different case.
                                                  3


       {¶6}    This Court may construe an irregular motion “into whatever category necessary to

identify and establish the criteria by which the motion should be judged.” State v. Schlee, 117

Ohio St.3d 153, 2008-Ohio-545, ¶ 12. “A vaguely titled motion, including a motion to correct or

vacate a judgment or sentence,” may be treated as a petition for postconviction relief under R.C.

2953.21(A)(1) when the motion was filed after a direct appeal, alleged a denial of constitutional

rights, sought to render the judgment void or voidable, and requested that the judgment and

sentence be vacated. State v. Davis, 9th Dist. Medina No. 15CA0004-M, 2015-Ohio-5182, ¶ 6,

citing State v. Reynolds, 79 Ohio St.3d 158, 160 (1997); R.C. 2953.21(A)(1)(a). Because a

defendant can file a petition for postconviction relief without pursuing a direct appeal, “[i]t follows

that when a motion claims a denial of constitutional rights, seeks recognition that the judgment is

void, and requests that the judgment and sentence be vacated, the motion may be construed as a

petition for postconviction relief regardless of whether the defendant pursued a direct appeal.”

State v. Walker, 9th Dist. Summit No. 29151, 2019-Ohio-605, ¶ 7. Mr. Charles’ motion is properly

characterized as a petition for postconviction relief.

       {¶7}    R.C. 2953.21(A)(2)2 provides that a petition for postconviction relief must be filed

within 365 days of the date on which the transcript is filed in a direct appeal or, if no direct appeal

is taken, within 365 days of the expiration of the time for filing an appeal. Mr. Charles’ sentencing

entry was dated February 2, 2009, but he filed his petition on December 16, 2019, well after the

deadline passed. “R.C. 2953.23(A) permits a prisoner to file an untimely * * * petition for




       2
         Mr. Charles filed his petition on December 16, 2019, so the current versions of the
postconviction statutes apply in this case. See State v. Stephens, 9th Dist. Summit No. 27957,
2016-Ohio-4942, ¶ 6. See also State v. McManaway, 4th Dist. Hocking No. 16CA8, 2016-Ohio-
7470, ¶ 11 (explaining that “the triggering event is the filing of the postconviction petition, which
determines the applicable version of the statute.”).
                                                 4


postconviction relief only under specific, limited circumstances.” State v. Apanovitch, 155 Ohio

St.3d 358, 2018-Ohio-4744, ¶ 22.

       {¶8}    Mr. Charles’ petition did not address the statutory circumstances that would permit

consideration of an untimely petition. See generally R.C. 2953.23(A)(1)(a)/(b). Instead, by

arguing that his convictions must be vacated, Mr. Charles appears to suggest that the Supreme

Court’s holding in Nolan rendered them void. See generally State v. Harper, Slip Opinion No.

2020-Ohio-2913, ¶ 18 (“A defendant’s ability to challenge an entry at any time is the very essence

of an entry being void, not voidable.”). Specifically, Mr. Charles directs this Court’s attention to

State v. Bozek, 11th Dist. Portage No. 2015–P–0018, 2016-Ohio-1305. In Bozek, the Eleventh

District Court of Appeals concluded that the defendant’s petition for postconviction relief was not

time barred because Nolan rendered his convictions void. Id. at ¶ 20-22. In so doing, the Eleventh

District Court of Appeals recognized that the trial court “had subject matter jurisdiction over the

case[,]” but concluded, nonetheless, that “the trial court lacked authority to sentence [the

defendant].” Id. at ¶ 21.

       {¶9}    The Supreme Court of Ohio, however, has rejected the conclusion reached in Bozek.

See State ex rel. Nichols v. Eppinger, 147 Ohio St.3d 349, 2016-Ohio-7367. In that case, the

appellant petitioned this Court for a writ of habeas corpus, arguing that the sentencing court lacked

subject matter jurisdiction based on the holding of Nolan. See id. at ¶ 3. The Ohio Supreme Court

affirmed this Court’s judgment that dismissed the petition:

       The court of appeals correctly dismissed Nichols’s petition because, as it
       recognized in its opinion, we “treated the issue in Nolan as one of error that could
       be voided on appeal rather than one of subject matter jurisdiction that resulted in a
       void judgment.” In other words, we held in Nolan not that the trial court lacked
       jurisdiction but that it had erred in exercising its jurisdiction.
                                                    5


(Emphasis added.) Id. at ¶ 4. See generally State v. Henderson, Slip Opinion No. 2020-Ohio-

4784, ¶ 35, 37; Harper at ¶ 25-26 (noting that when courts of common pleas have subject matter

jurisdiction, decisions that arise thereafter consist of the exercise of that jurisdiction.).

        {¶10} The trial court had subject matter jurisdiction over Mr. Charles’ criminal case, and

any errors resulting from the exercise of that jurisdiction rendered the judgment voidable, not void.

See Nichols at ¶ 4. See generally Harper at ¶ 25-26; Henderson at ¶ 35, 37. Mr. Charles cannot

overcome the time limitations of R.C. 2953.21(A)(2) on this basis, so the trial court could not

consider his untimely petition for postconviction relief.3

        {¶11} Mr. Charles’ assignment of error is overruled.

                                                   III.

        {¶12} Mr. Charles’ assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas is affirmed.

                                                                                    Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.


        3
         The basis for Mr. Charles’ arguments appears to be postconviction relief, but he also
suggests that the trial court should have permitted him to withdraw his guilty plea in its entirety.
Regardless, this Court’s decision would be the same. See State v. Stevens, 9th Dist. Summit No.
29131, 2019-Ohio-2818, ¶ 8-9 (describing the application of res judicata to successive motions
filed under Crim.R. 32.1).
                                                 6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     LYNNE S. CALLAHAN
                                                     FOR THE COURT




SCHAFER, J.
CONCURS.

CARR, J.
CONCURRING IN JUDGMENT ONLY.

       {¶13} I would decide this appeal solely on the basis that Mr. Charles was not prejudiced.


APPEARANCES:

JASON CHARLES, pro se, Appellant.

DENNIS P. WILL, Prosecuting Attorney, and LINDSEY C. POPROCKI, Assistant Prosecuting
Attorney, for Appellee.